780 F.2d 1021
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.(The decision of the Court is referenced in a "Table of Decisions Without Reported Opinions" appearing in the Federal Reporter.)HOESCH AMERICA, INC. Plaintiff-Appellantvs.CITY NATIONAL BANK OF DETROIT Defendant-Appellee.
83-1369
United States Court of Appeals, Sixth Circuit.
11/8/85

AFFIRMED
E.D.Mich.
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN
Before:  LIVELY, Chief Judge; MARTIN, Circuit Judge; and KRENZLER, District Judge.*
PER CURIAM.


1
Plaintiff-appellant Hoesch America, Inc.  (hereinafter 'Hoesch') appeals from the judgment rendered by the United States District Court for the Eastern District of Michigan (Churchill, J.), granting the defendant-appellee City National Bank of Detroit's (hereinafter 'CNB') motion for summary judgment and denying Hoesch's motion for summary judgment and dismissing Hoesch's complaint against CNB with prejudice.



*
 The Honorable Alvin I. Krenzler, Judge, United States District Court for the Northern District of Ohio, sitting by designation